Citation Nr: 0428365	
Decision Date: 10/15/04    Archive Date: 10/19/04

DOCKET NO.  96-06 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York




THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for a back disorder.




ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1974 to July 
1977. 

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 1993 decision by the RO in New York, 
New York, which, in pertinent part, found no new and material 
evidence had been presented to reopen a previously denied 
claim of entitlement to service connection for a back 
disorder.

The issue of entitlement to service connection for a back 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The August 1977 decision by the RO, which denied service 
connection for a back disorder, was not appealed.

2.  The evidence received since the unappealed August 1977 
rating decision bears directly and substantially upon the 
specific matter under consideration and by itself and in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim of entitlement to 
service connection for a back disorder.


CONCLUSION OF LAW

The evidence received since the RO denied entitlement to 
service connection for a back disorder in August 1977 is new 
and material, and the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes the Veterans Claims Assistance Act of 2000 
and its implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2003).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).

For the purpose of reopening the veteran's claim only, the 
Board finds that the requirements of the VCAA have been 
satisfied.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131 (West 2002). Service connection may 
be granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2003).

The evidence of record at the time of the August 1977 RO 
decision is briefly summarized.  Service medical records show 
that in February 1977, the veteran underwent a pilonidal 
cystectomy.  Prior to the operation, the veteran was 
administered a spinal anesthesia.  In March and April 1977, 
the veteran presented with complaints of pain at the base of 
his spine.  In May 1977, physical examination of his back was 
normal.  In a June 1977 statement of medical condition, the 
veteran noted that his back was not good since his operation 
in February 1977.
 
In August 1977 the RO denied service connection for a back 
disorder.  At that time the RO determined that the back 
disorder was not incurred in or aggravated by military 
service.  The veteran was notified of that decision and of 
his appellate rights.  He did not appeal that determination 
which is now final.  38 U.S.C.A. § 7105 (West 2002).  
However, the veteran may reopen his claim by the submission 
of new and material evidence.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2003).

New and material evidence means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The Board recognizes that the regulation regarding new and 
material evidence has been amended, effective August 29, 
2001.  However, that regulatory amendment applies only for 
claims filed on or after August 29, 2001.  The veteran's 
claim to reopen his claim of entitlement to service 
connection for a low back disorder was received prior to 
August 29, 2001.  Therefore, the regulatory amendment does 
not apply to consideration of this case.  The Board will 
consider the claim under the version of 38 C.F.R. § 3.156(a) 
set forth above.

The evidence received subsequent to the last final decision 
is presumed credible for the purposes of reopening the 
veteran's claim unless it is inherently false or untrue, or 
is beyond the competence of the person making the assertion.  
See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence received since the August 1977 is briefly 
summarized below.

During an October 1983 VA examination, the veteran reported a 
history of back injuries which he sustained while parachuting 
in 1975.  The pertinent diagnosis was chronic low back 
syndrome.

VA outpatient treatment records dated December 1987 to 
November 1992 reflect treatment for a variety of injuries.  
In November 1991, the veteran presented at the Emergency Room 
following a motor vehicle accident which occurred the 
previous day.  He complained of low back pain.  No diagnosis 
pertinent to a back disorder was noted.  

VA outpatient treatment records dated October 2000 to August 
2002, are consistent for complaints of low back pain 
radiating to the left leg.  The repeated diagnosis is low 
back pain.  

In December 2002 and in June 2003 additional service medical 
records were received from the National Personnel Records 
Center (NPRC).  Service medical records show that on medical 
examination performed for Regular Army ("RA") enlistment in 
October 1974, the veteran's spine was listed as normal.  In a 
report of medical history, performed in conjunction with his 
RA enlistment examination, he denied a history of recurrent 
back pain.  Again, treatment records in February 1977 noted 
complaints of low back pain following a pilonidal cystectomy.  
An X-ray study of the veteran's spine, performed in February 
1977, revealed a normal lumbosacral spine.  In March 1977 the 
veteran underwent a medical examination for purposes of 
Chapter 13.  His spine was clinically evaluated as abnormal 
and it was noted that he had pain in his spine as a result of 
a spinal anesthesia for a pilonidal cystectomy.    

During a VA examination in August 2003, the examiner noted 
review of the veteran's claims file.  The veteran's present 
complaints included variable low back pain which was sharp in 
nature.  The diagnosis was non-service-connected lumbar 
spondylosis.  In an October 2003 addendum to the August 2003 
VA examination, the examiner noted that she based her opinion 
on a review of the veteran's claims file and concluded that 
no back problem was noted in service, other than the 
pilonidal cyst excision, which was not contributory to the 
veteran's present spinal disorder.  The examiner further 
indicated that there was no evidence of a back disorder after 
service until 1991, 14 years following the veteran's 
discharge.
 
The Board finds the VA examinations, VA progress notes and 
recently obtained service medical records are new and 
material evidence and are not cumulative or redundant of 
evidence previously received.  Furthermore, they are so 
significant that they must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2003); 
Hodge, supra.  Therefore, the claim is reopened.

ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a back disorder is 
reopened.

REMAND

Having reopened the veteran's claim for service connection 
for a back disorder, the case must now be considered based on 
a de novo review of the record. 

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), among other things, 
eliminated the requirement for a well-grounded claim and 
expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003) (regulations promulgated to implement these 
statutory changes).  With respect to notice, the VCAA 
provides that, upon receipt of a complete or substantially 
complete application, VA must notify the claimant and his 
representative, if any, of any information or lay or medical 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a).  The notice 
should indicate what information or evidence should be 
provided by the claimant and what information or evidence VA 
will attempt to obtain on the claimant's behalf.  Id.

In August 2003, the veteran underwent a VA examination of the 
spine.  During the course of the examination, the veteran 
noted treatment at the VA medical center  (VAMC) in Bronx, 
New York, which occurred approximately one week prior to the 
present examination and reported hospitalization at the VAMC 
for one day.  In addition, he noted that approximately one 
month prior to the present examination, an X-ray study of his 
spine was performed.  A review of the claims file is negative 
for treatment records or hospitalization records dated from 
August 2002 to the present or an X-ray study of the veteran's 
spine performed in approximately July 2003, from the VAMC in 
Bronx, New York.  The veteran was awarded the Parachute 
badge.  However, there has been no opinion regarding any 
impact that parachuting in service might have had on his 
back.  Furthermore, while the VA physician in August and 
October 2003 reviewed the record, she did not comment on 
whether the spinal anesthesia shot administered at the time 
of the February 1977 surgery may have resulted in impairment 
to the back.

On Remand, the RO should obtain these treatment records and 
all missing treatment records dated August 2002 to the 
present.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance therewith.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development and/or notification 
action deemed warranted by the VCAA prior to adjudicating the 
claim on appeal.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
letter explaining the VCAA, including 
the duty to assist and notification 
provisions contained therein.  In doing 
so, the letter should explain what, if 
any, information (medical or lay 
evidence) is necessary to substantiate 
the claim on appeal.  A general form 
letter, prepared by the RO, not 
specifically addressing benefits and 
entitlements at issue, is not 
acceptable.  The letter should inform 
the veteran of which portion of the 
information and evidence is to be 
provided by the veteran and which part, 
if any, VA will attempt to obtain on 
behalf of the veteran.  

2.  The RO should obtain the names and 
addresses of all medical care providers, 
VA or non-VA who have treated the 
veteran for his claimed back disorder 
and which have not already been made a 
part of the record.  After the veteran 
has signed the appropriate releases, 
those records should be obtained and 
associated with the claims folder, 
including all outpatient treatment 
records from the Bronx, New York, VAMC 
dated August 2002 to the present as well 
as any hospitalization reports and X-ray 
studies of the veteran's spine dated 
August 2002 to the present.  All 
attempts to procure records should be 
documented in the file.  If the RO 
cannot obtain the records, a notation to 
that effect should be inserted in the 
file.  The veteran should be informed of 
failed attempts to procure records.

3.  The veteran should be afforded a VA 
orthopedic examination to determine the 
etiology of the present back disorder.  
All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  The 
physician should obtain a history from 
the veteran to include the basis for the 
award of the parachute badge.  Following 
the examination, the physician should 
provide an opinion as to the etiology of 
the present back impairment.  This 
opinion should include discussion of the 
impact of the parachute jumps made by the 
veteran during service, as well as 
discussion of whether the spinal 
anesthesia shot administered in 1977 may 
have had an impact on his low back.  
Adequate reasons and bases for any 
opinion rendered must be provided.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with 
the claims folder.  The veteran is 
hereby advised that failure to report 
for a scheduled VA examination without 
good cause shown may have adverse 
effects on his claim.

5.  The RO must review the claims file 
and ensure that there has been full 
compliance with all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and 38 C.F.R. § 3.159 
(2003), and that all appropriate 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

6.  Thereafter, the RO should 
readjudicate the issue on appeal.  The 
RO is advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefits sought 
on appeal remain denied, the veteran 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issues 
currently on appeal.  A reasonable 
period of time should be allowed for 
response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	RENÉE M. PELLETIER 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



